Case 6:19-cv-01221-MJJ-CBW Document 16 Filed 08/21/20 Page 1 of 2 PageID #: 152




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 DANA BARBER FAUL                      CIVIL ACTION NO. 19-1221

 VERSUS                                JUDGE MICAHEL J. JUNEAU

 SCOTT FONTENOT, ET AL.                MAGISTRATE JUDGE WHITEHURST



                                   JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, noting the

 absence of written objections filed, and concurring with the findings of the

 Magistrate Judge under the applicable law;

       IT IS ORDERED that the Motion to Dismiss for Failure to State a Claim

 and/or Motion for More Definite Statement [Doc. 7] is GRANTED IN PART AND

 DENIED IN PART, as explained hereinbelow. IT IS ORDERED that defendants’

 motion to dismiss the plaintiff’s claims against Mayor Fontenot, Chief, Fontenot,

 and Deputy Chief Daigle in their official capacities is GRANTED, and these claims

 are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that defendants’ motion to dismiss the

 plaintiff’s claims against the City of Eunice is DENIED.
Case 6:19-cv-01221-MJJ-CBW Document 16 Filed 08/21/20 Page 2 of 2 PageID #: 153




       IT IS FURTHER ORDERED that the defendants’ motion to dismiss the

 plaintiff’s claims against Mayor Fontenot, Chief Fontenot, and Deputy Chief Daigle

 in their individual capacities is DENIED at this time. IT IS ORDERED that the

 plaintiff shall amend her complaint within 21 days to more specifically allege her

 claims against these defendants, including alleging the specific constitutional

 provisions each defendant is alleged to have violated, and giving attention to the

 subjective knowledge element required by the qualified immunity analysis.

       IT IS FURTHER ORDERED that defendant’s motion for a more definite

 statement is denied.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 21st day of
August, 2020.

                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
